TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                          JUDGMENT RENDERED JUNE 21, 2018



                                      NO. 03-16-00580-CV


          Aaron V. Bishop; Ronald J. Booker; Richard Burns; Albert Cortez, Jr.;
          Eric De Los Santos; Jovita Lopez; Aurelio Martinez; Norris McKenzie;
             Tomas Montez; Henry D. Moreno; Ricardo Pelayo; Jesse Prado;
            Oscar Ramirez; James Stanesic; Lester Vanzura; et al., Appellants

                                                 v.

                                  The City of Austin, Appellee


            APPEAL FROM THE 353RD DISTRICT COURT OF TRAVIS COUNTY
            BEFORE CHIEF JUSTICE ROSE, JUSTICES FIELD AND BOURLAND
                   AFFIRMED—OPINION BY CHIEF JUSTICE ROSE



This is an appeal from the district court’s orders granting summary judgment in favor of the City

of Austin on August 12, 2016. Having reviewed the record and the parties’ arguments, the Court

holds that there was no reversible error in the district court’s orders. Therefore, the Court affirms

the district court’s orders. The appellants shall pay all costs relating to this appeal, both in this

Court and in the court below.